 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ALBERT SARDARBEKIANS,             ) NO. CV 19-864-ODW (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        ) ORDER TO SHOW CAUSE RE:
13                                     ) DISMISSAL OF DOE DEFENDANTS
14   COUNTY OF LOS ANGELES, et al, )
                                       )
15                   Defendants.       )
16   _________________________________ )
17
18                                       INTRODUCTION
19
20         On February 5, 2019, Plaintiff, a California resident proceeding pro se and in forma
21   pauperis, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. (Dkt. No. 1.) Plaintiff
22   sues the County of Los Angeles, the Los Angeles County Department of Children and Family
23   Services (“DCFS”), several DCFS employees, and “Doe DCFS Administrators 1 through 10
24   and Does 11-20 inclusive.”      (Complaint at 1, 5.)    Plaintiff’s claims concern a DCFS
25   investigation and Juvenile Dependency proceedings instituted after Plaintiff’s infant son
26   suffered injuries consistent with Shaken Baby Syndrome. Plaintiff alleges that the Defendant
27   DCFS social workers violated Plaintiff’s right to due process by fabricating evidence and
28   making false statements to the Juvenile Dependency Court. Plaintiff further alleges that DCFS


                                                  1
 1       customs or policies as well as a failure to adequately train DCFS social workers caused the
 2       due process violation.
 3
 4           COMPLAINT DOES NOT STATE A CLAIM AGAINST DOE DEFENDANTS
 5
 6             In civil actions where the plaintiff is proceeding in forma pauperis (“IFP”), Congress
 7       requires district courts to dismiss the complaint “at any time” if the court determines that the
 8       complaint, or any portion thereof: (1) is frivolous or malicious; (2) fails to state a claim upon
 9       which relief can be granted; or (3) seeks monetary relief from a defendant who is immune
10       from such relief.1 28 U.S.C. § 1915(e)(2); see also Karas v. Access Hollywood, No. C 12-
11       02310-CRB, 2012 WL 3116230 at *2 (N.D. Cal. July 31, 2012) (granting IFP request and sua
12       sponte dismissing complaint with leave to amend for failure to state a claim). In determining
13       whether a complaint should be dismissed at screening, the Court applies the standard of
14       Federal Rule of Civil Procedure 12(b)(6): “[a] complaint must contain sufficient factual
15       matter, accepted as true, to state a claim to relief that is plausible on its face.” Rosati v.
16       Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015). Thus, the plaintiff’s factual allegations must
17       be sufficient for the court to “draw the reasonable inference that the defendant is liable for the
18       misconduct alleged.” Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (citation and
19       internal quotation marks omitted); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
20       (2007) (“Factual allegations must be enough to raise a right to relief above the speculative
21       level.”). The court’s authority to dismiss a complaint at screening includes sua sponte
22       dismissal of claims against defendants who have not been served and defendants who have
23       been served but not yet answered or appeared. See Abagnin v. AMVAC Chemical Corp., 545
24
25
     1
               Even where a plaintiff is not proceeding IFP, Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a trial
26   court to dismiss a claim sua sponte and without notice “where the claimant cannot possibly win relief.” Omar v. Sea-Land
     Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987); see also Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988)
27   (same); Baker v. Director, U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C. Cir. 1990) (per curiam) (adopting Ninth Circuit’s
     position in Omar and noting that in such circumstances a sua sponte dismissal “is practical and fully consistent with
28   plaintiffs’ rights and the efficient use of judicial resources”).


                                                                  2
 1       F.3d 733, 742-43 (9th Cir. 2008); see also Reunion, Inc. v. F.A.A., 719 F. Supp. 2d 700, 701
 2       n.1 (S.D. Miss. 2010) (fact that certain defendants have not appeared and filed a motion to
 3       dismiss is no bar to the court’s sua sponte consideration of dismissal of the claims against them
 4       for failure to state a claim upon which relief can be granted).
 5
 6             Rule 8(a) of the Federal Rules of Civil Procedure does not require detailed factual
 7       allegations, but “it demands more than an unadorned, the-defendant-unlawfully-harmed-me
 8       accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and
 9       citations omitted). “Liability . . . must be based on the personal involvement of the defendant.”
10       Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Jones v. Williams, 297
11       F.3d 930, 934 (9th Cir. 2002) (“[T]here must be a showing of personal participation in the
12       alleged rights deprivation.”). Accordingly, to demonstrate a civil rights violation against a
13       government official, a plaintiff must show either direct, personal participation of the official
14       in the harm or some sufficient causal connection between the official’s conduct and the alleged
15       constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir. 2011). However,
16       the Complaint is devoid of any specific factual allegations that any Doe Defendant took any
17       action affecting Plaintiff. Accordingly, the Complaint fails to state a claim against a Doe
18       Defendant at this time, and the Doe Defendants must be dismissed.
19
20             Therefore, Plaintiff is ORDERED TO SHOW CAUSE no later than March 12, 2019
21       why the Doe Defendants should not be dismissed. To discharge this Order and proceed with
22       his claims against the Doe Defendants, Plaintiff, no later than March 12, 2019, shall file either:
23       (1) a Supplement to the Complaint that presents specific allegations that support a plausible
24       inference that each Doe Defendant named in the Complaint personally participated in, or
25       otherwise caused, the alleged constitutional violation; or (2) a signed document entitled Notice
26       of Voluntary Dismissal of the Doe Defendants.2
27
28   2
             Dismissal would be without prejudice to Plaintiff seeking leave to amend the Complaint at a later date to add
     defendants if appropriate.

                                                              3
 1         Plaintiff’s failure to timely comply with this order may result in a recommendation of
 2   dismissal of this action, in whole or in part.
 3
 4   DATE: February 26, 2019
 5
 6                                                        __________________________________
 7                                                               KAREN L. STEVENSON
                                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10   THIS MEMORANDUM IS NOT INTENDED FOR PUBLICATION NOR IS IT INTENDED
11   TO BE INCLUDED IN OR SUBMITTED TO ANY ONLINE SERVICE SUCH AS
12   WESTLAW OR LEXIS.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
